Citation Nr: 1040439	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-17 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sarcoidosis.  


ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran served on active military duty from January 1979 to 
August 1989.  

This issue comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  
In that decision, the RO denied service connection for 
sarcoidosis.  

In December 2008, the Board remanded this claim for a search for 
Army hospital records and a VA examination.  The record shows 
that this development was completed.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, sarcoidosis is 
related to the Veteran's active service.  


CONCLUSION OF LAW

Sarcoidosis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether the notice and development requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA) have been 
satisfied for the Veteran's claim for service connection for 
sarcoidosis, the Board concludes that the law does not preclude 
it from adjudicating the Veteran's claim.  The Board is taking 
action favorable to the Veteran by granting the claims for 
service connection.  A decision at this point poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The agency of original jurisdiction (AOJ) will be 
responsible for addressing any notice defect with respect to the 
rating and effective date elements when effectuating the award.  
See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1131 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  
Service connection may be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In adjudicating this claim, the Board must first assess the 
competence and then the credibility of the Veteran.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In 
Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), the United 
States Court of Appeals for Veterans Claims (Court), citing Layno 
v. Brown, 6 Vet. App. 465, 469 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) 
(2010) (Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).  The Board is charged with the duty to assess the 
credibility and weight given to evidence.  See, Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998).  

When the claim is in equipoise, the reasonable doubt rule is for 
application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010).  

In the Veteran's August 2005 claim, he stated he received 
treatment for sarcoidosis while in an Army hospital in Germany in 
February 1989.  The Veteran's service treatment records are 
unavailable, despite multiple efforts to locate them.  A search 
of Army hospital records was also negative.  

An August 1999 private hospital history and physical examination 
showed the Veteran complained of chest pain.  At the time, the 
Veteran reported having a bronchoscopy in Germany while in the 
military four or five years ago.  He said he couldn't remember 
why it was done and did not know if he had a previous chest X-
ray.  He denied tobacco use and worked at a bakery.  The 
physician assessed right-sided chest pain and an abnormal X-ray.  
The Veteran was admitted for possible pneumonia and the doctor 
stated the suspicion was that the Veteran had old sarcoidosis 
that was previously evaluated in Germany.  

An August 1999 CT chest scan report showed findings most 
consistent with silicosis or other pneumoconiosis with a probable 
superimposed inflammatory component.  An X-ray report from the 
same month stated that no old films were available and there was 
no history of sarcoidosis, occupational lung disease or 
immunocompromise to suggest atypical pneumonia.  The chest was 
abnormal.  A private discharge summary from August to September 
1999 showed diagnoses of chest pain, interstitial lung disease 
and splenomegaly.  It was felt that the Veteran had old silicosis 
or sarcoidosis.  The Veteran was requested to bring in his old 
military records.  

A May 2005 record of Dr. Crow shows cryptic notes mentioning that 
the Veteran had a bronchoscopy in the military and had possible 
sarcoid.  Sarcoidosis was questionable.  In May 2005, a Brookwood 
chest x-ray report showed changes thought to possibly represent 
sarcoidosis.  An evaluation by Dr. Wilson in July showed the 
Veteran had a several year history of shortness of breath.  The 
record is contradictory in stating that the Veteran was a 
nonsmoker but also says "he does smoke."  The doctor said the 
Veteran reported having a lung biopsy while in the military 
around 1991.  The Veteran thought he was told he had sarcoidosis 
or silicosis.  He worked as a tank commander and doesn't remember 
exposure to silica or sandblasting.  He currently worked in a 
bakery.  Sarcoidosis was suspected.  

An August 2005 discharge summary showed the Veteran had bilateral 
lung infiltrates that were suspected secondary to sarcoidosis.  
Dr. Wilson diagnosed the Veteran with sarcoidosis and stated that 
the biopsy and clinical picture were consistent with such a 
diagnosis.  

In November 2009, the Veteran was sent for a VA examination.  The 
examiner reviewed the claims file and interviewed the Veteran.  
He said he had an evaluation that included a bronchoscopy in 
Frankfurt, Germany during service.  Records showed the Veteran 
stage 2 sarcoid diagnosed-biopsy.  The Veteran had improvement 
with symptoms and was working in a bakery.  He said running or 
walking long distances made him short of breath.  He had been 
treated with prednisone, although currently he was out of 
compliance with medication.  

The Veteran appeared healthy and was cooperative.  A chest X-ray 
from 2009 showed a nodule with scarring.  The diagnosis was 
sarcoid.  The examiner opined that it was more likely that not 
that the Veteran's sarcoid had its onset while in the military 
because of the private records from 1999 which showed the Veteran 
reported having an evaluation while in service.  The examiner 
noted that due to the unavailable records, there was no way to be 
absolutely certain, but stated that it would be "unusual" for a 
patient to report previous evaluation and diagnosis of sarcoid if 
that were not the case.  She noted he did have some scarring in 
his lung and pulmonary function tests showed restriction as well 
as some obstruction."  

The claims file was sent back to the same examiner for a 
supplemental opinion in August 2010.  In this opinion, the 
examiner again said that it would be extraordinarily unusual for 
a patient to present and provide a history of having treatment 
and evaluation in Germany for sarcoid, much less a bronchoscopy, 
if this was untrue.  She suspected the physicians may have 
incorrectly noted the time frame in the records.  As mentioned 
above, the August and September 1999 private records stated the 
Veteran was in the military four or five years prior, instead of 
the correct time of ten years prior.  She also noted the lack of 
a sarcoidosis diagnosis which was mentioned by the radiologist 
which was contradicted by the treating physician who did mention 
a history of sarcoid.  "It seems more likely that the physician 
would misstate the timing that the Veteran was in Germany than 
the Veteran himself would misstate that."  

The examiner also explained that sarcoidosis was an intermittent 
disease and that with prednisone therapy (as the Veteran 
received) the disease may become quiescent, only to reappear 
several years later.  The current diagnosis was based on a tissue 
diagnosis.  

The examiner regretted that there were no service treatment 
records in the file, but stood by her original statement that it 
would be strange to report receiving this type of treatment if 
one had not received it.  Without more information she would have 
to speculate as to the exact onset of his sarcoidosis.  

Resolving all doubt, the Board finds that the claim is in 
equipoise and service connection is warranted for sarcoidosis.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran is 
competent to report what he personally experienced regarding his 
treatment in service.  He has also shown to be credible in his 
statements to clinicians.  38 C.F.R. § 3.159(a)(2); Madden v. 
Gober, 125 F.3d at 1481.  Additionally, the one service personnel 
record in the file, his DD 214, does show the Veteran had foreign 
service.  This would support his assertion that he served and was 
treated in Germany while in service.  

The Board finds it highly probative that the Veteran sought 
treatment for sarcoidosis in 1999, stated at that time that he 
had sarcoidosis while in service, and did not file a claim for it 
until 2005.  This order of events shows that the Veteran was 
treated for and reported the disease at a time when he was not 
pursuing a claim.  The Board agrees with the VA examiner that it 
seems likely that he was truthful in 1999 because he had nothing 
to gain by reporting an untrue fact.  


ORDER

Service connection for sarcoidosis is granted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


